Title: To Thomas Jefferson from David Humphreys, 1 January 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 1 Jan. 1792. Nothing remarkable has occurred since his last letter of 24 Dec.—A storm from the north hovers over France and the expectation here is that a blow will soon be struck. The emigrants are indefatigable and the Duke of Luxembourg has left here for Madrid. Russia and Sweden have given the friends of the constitution in France many months to prepare for war. But France is severely handicapped by the state of her finances; “at this moment exchange is more against it with foreign Nations than it has been at any time.”—Everything is tranquil in Portugal and little attention is given to politics. The balance of trade between Portugal and the “monied Countries of Europe” continues in her favor. This week English vessels brought more than £50,000 here and the packet that just arrived probably brings more specie.—Portugal is rapidly augmenting its marine. A ship of the line, a frigate, and a cutter were all launched in one day a short time ago. Three more ships are under construction and large quantities of naval stores are being imported from the north. This may be a favorable time for Americans “to come forward with proposals for furnishing at certain rates, Timber, Hemp, Tar &c.”—He hoped that “the acknowledged florishing condition of the U.S. might have induced the Portuguese Government to have made overtures for a Commercial Treaty; from which, it is apparent, benefit might result to both Parties. But I have  not thought it discreet to converse on this subject, except as an Individual, with some Individuals of high distinction; who are of the same opinion.”—P.S. He will spare no efforts to procure contracts for Americans seeking to supply Portugal with naval stores and salted provisions. Seven American vessels have arrived here in the last three or four days.
        